UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 DAWN RENEE DOTSON,

                      Plaintiff,                Civil Action No. 19-cv-00043

                      v.                        Judge Jia M. Cobb

 COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.


                                          ORDER
       After reviewing the record, considering the Magistrate Judge’s May 27, 2021 Report and

Recommendation, and hearing no objections from Plaintiff Dawn Dotson, the Court adopts the

Magistrate Judge’s Report and accepts their Recommendation. ECF 21. This Court thus:

       GRANTS Defendant’s Motion for Judgment of Affirmance, ECF 14; and

       DENIES Plaintiff’s Motion for Judgment of Reversal, ECF 12;

       SO ORDERED.

       DATE: October 6, 2022



                                                         _____________________
                                                         Jia M. Cobb
                                                         U.S. District Court Judge